  Case 18-02109        Doc 43     Filed 12/19/18 Entered 12/19/18 10:49:59         Desc Main
                                    Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                         Case No. 17-33696

         Maurice Jones,                        Chapter 13
         And attached list of cases
                                               Honorable Judge Jacqueline P. Cox
                        Debtor.

                          AGREED SUBSTITUTION OF ATTORNEY

         PLEASE BE ADVISED THAT PURSUANT TO LOCAL RULE 2091-1 AND BY

 AGREEMENT OF PARTIES, ATTORNEY ZHIQI WU currently with Heavner, Beyers &

 Mihlar, LLC hereby agrees that ATTORNEY HEATHER M. GIANNINO of Heavner, Beyers

 & Mihlar, LLC hereby substitutes in and appears as counsel for various Creditors in the case

 above and in the attached list of cases and ZHIQI WU currently of Heavner, Beyers & Mihlar,

 LLC withdraws her appearance from the case above and in the attached list of cases and the

 parties agree as follows:

 COUNSEL SUBSTITUTING                              COUNSEL
 AND APPEARING:                                    WITHDRAWING
 Heather M. Giannino                               Zhiqi Wu
 HEAVNER, BEYERS & MIHLAR, LLC                     HEAVNER, BEYERS & MIHLAR, LLC
 Attorneys at Law                                  Attorneys at Law
 P.O. Box 740                                      P.O. Box 740
 Decatur, IL 62525                                 Decatur, IL 62525
 Email: bkdept@hsbattys.com                        Email: bkdept@hsbattys.com
 Telephone: (217) 422-1719                         Telephone: (217) 422-1719
 Facsimile: (217) 422-1754                         Telephone: (217) 422-1719




                                               1
 Case 18-02109     Doc 43   Filed 12/19/18 Entered 12/19/18 10:49:59     Desc Main
                              Document     Page 2 of 3


      **THIS IS A SUBSTITUTION AND APPEARANCE OF COUNSEL AND
      WITHDRAWAL OF APPEARANCE OF COUNSEL ON THE ABOVE
      CAPTIONED CASE AND THE LIST OF ATTACHED CASES. **


AGREED TO BY BOTH PARTIES:


 /s/ Heather M. Giannino                          /s/ Zhiqi Wu
    Heather M. Giannino                              Zhiqi Wu


Dated: December 19, 2018                      Respectfully Submitted,

                                               /s/ Heather M. Giannino
                                                  Heather M. Giannino
                                                  Counsel for Creditor




FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
ZHIQI WU (#6324870)
CHERYL CONSIDINE (#6242779)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754




                                        2
Case 18-02109               Doc 43           Filed 12/19/18 Entered 12/19/18 10:49:59                                          Desc Main
                                               Document     Page 3 of 3
        LIST OF CASES IN WHICH HEATHER M. GIANNINO IS SUBSTITUTING FOR
         ZHIQI WUAND FOR WHICH ZHIQI WU IS WITHDRAWING AS COUNSEL

 Name           Case No.    Case Title                                    Chapter / Lead BK case    Date Filed    Party Role   Date Closed

 Wu, Zhiqi (aty) 17-33696   Maurice Jones                                                      13    11/10/2017   N/A          N/A
                 17-33754   Mark C Kasperski and Dinah N Kasperski                             13    11/10/2017   N/A          N/A
                 17-33921   Dorothy Jean Boswell-Lee                                           13    11/13/2017   N/A          N/A
                 17-34133   Michael C Culich and Shannon L Culich                              13    11/14/2017   N/A          N/A
                            Daniel Arthur DAndrea and Patricia Ruth
                17-34272                                                                       13 11/15/2017 N / A             N/A
                            Lalumendre
                17-34607    Dale L Clark                                                       13    11/18/2017   N/A          N/A
                17-34888    Gerardo Jimenez                                                    13    11/21/2017   N/A          N/A
                17-35012    Shalonda Pipkins                                                   13    11/22/2017   N/A          N/A
                17-35082    Lisa Robinson and Diablo Robinson                                  13    11/24/2017   N/A          N/A
                17-35141    Carol Zegiel                                                       13    11/27/2017   N/A          N/A
                17-35192    Allan Cupicciotti and Christine Cupicciotti                        13    11/27/2017   N/A          N/A
                17-35245    Hase Dervisevic                                                    13    11/28/2017   N/A          N/A
                17-35591    Ray A Keys                                                         13    11/30/2017   N/A          N/A
                            Neil Conrad Infante and Armaida Vanessa
                17-35773                                                                       13 11/30/2017 N / A             N/A
                            Infante
                17-35774    Willie B Johnson                                                   13    11/30/2017   N/A          N/A
                17-36332    Natalie L McCoy                                                    13     12/7/2017   N/A          N/A
                17-36434    Guillermo Eustaquia Sanchez                                        13     12/7/2017   N/A          N/A
                17-36473    Diana Thacker                                                       7     12/8/2017   N/A          N/A
                17-36510    David R. Mueller and Patricia A. Mueller                            7     12/8/2017   N/A          N/A
                17-36657    Matthew M. Alia                                                    13    12/11/2017   N/A          N/A
                17-36759    Lloyd J Lambert and Keenya M Lambert                               13    12/12/2017   N/A          N/A
                17-37102    Zeshan Rauf                                                        13    12/14/2017   N/A          N/A
                17-37199    John Neal Hill and Justina Marcia Hill                             13    12/15/2017   N/A          N/A
                17-37385    SangeethaRam Boosani                                               13    12/18/2017   N/A          N/A
                17-37464    Hope A Moody                                                       13    12/19/2017   N/A          N/A
                17-37700    Chauncy O'Neal                                                     13    12/21/2017   N/A          N/A
                17-37758    Everette B Baldwin                                                 13    12/21/2017   N/A          N/A
                17-37763    Willie Smallwood and Dora Smallwood                                13    12/21/2017   N/A          N/A
                17-37822    Mitchel Mick                                                       13    12/21/2017   N/A          N/A
                            Steven Michael Szostak and Kiana Cheriese
                17-38092                                                                       13 12/27/2017 N / A             N/A
                            Szostak
                17-38420    Barbara Ann Smith                                                  13 12/29/2017 N / A             N/A
                            Charles Howard Geschke and Theresa Marie
                17-80020                                                                       13      1/5/2017 N / A          N/A
                            Geschke
                17-80234    Amy J Chavera                                                      13   2/3/2017 N / A             N/A
                17-80654    Jason C Bryant                                                     13 3/22/2017 N / A              N/A
                17-80670    Don Leroy Moore and Delores Ann Moore                              13 3/23/2017 N / A              N/A
                17-81028    Melissa A. Romanyk                                                 13 4/30/2017 N / A              N/A
                17-81329    Matthew J. Link and Stephanie J. Link                              13   6/1/2017 N / A             N/A
                17-81570    Eric Siegal and Therese Siegal                                     13 6/30/2017 N / A              N/A
                17-81626    Kimberly E Liddicoat                                               13 7/11/2017 N / A              N/A
                17-81781    Jeremy R. Dascher and Brooke L. Dascher                            13 7/31/2017 N / A              N/A
                17-81951    Sam E. Anderson                                                    13 8/20/2017 N / A              N/A
                17-82233    Nichole E. Schroeder                                               13 9/25/2017 N / A              N/A
                17-82239    Guadalupe Valdez                                                   13 9/26/2017 N / A              N/A
                17-82598    Angela Marie Johnson                                               13 10/31/2017 N / A             N/A
                17-82635    Karen Marie Dick-Ipsen                                             13 11/6/2017 N / A              N/A
                17-82693    Diana P. Johnson                                                   13 11/13/2017 N / A             N/A
                17-82877    Anthony G. Miceli                                                  13 12/7/2017 N / A              N/A
                18-00355    Travis Gravitt                                                     13   1/5/2018 N / A             N/A
                18-00505    Phillip S Graver, III and Eleanor S Graver                         13   1/8/2018 N / A             N/A
                18-00765    Maurice Rouse                                                       7 1/11/2018 N / A              N/A
                18-00913    Ronald Michael Richards                                            13 1/12/2018 N / A              N/A
                18-01026    Jenny Bales                                                        13 1/15/2018 N / A              N/A
                18-01396    Lavell M. Calvin                                                   13 1/17/2018 N / A              N/A
                18-01439    John H. Abrahamian                                                 13 1/18/2018 N / A              N/A
                18-01808    Paul H Schlichting and Kathleen Schlichting                        13 1/22/2018 N / A              N/A
                18-02076    Peter B Geraci and Sherry Michelle Geraci                          13 1/24/2018 N / A              N/A
                18-02109    Mitchell H Kaufman and Nichole M Carroll                           13 1/24/2018 N / A              N/A
                18-02358    SUSAN RAMOS HERNANDEZ                                               7 1/27/2018 N / A              N/A
                18-02460    Portia McFarland                                                   13 1/29/2018 N / A              N/A
                18-02648    Joseph L Ryan                                                      13 1/30/2018 N / A              N/A
                18-02664    Matthew E. Gurvey                                                   7 1/31/2018 N / A              N/A
                18-02667    Christopher Franklin                                               13 1/31/2018 N / A              N/A
                18-02830    Balbino Fernandez, III                                             13 1/31/2018 N / A              N/A
                18-03106    Thomas Japcon and Kelly Japcon                                     13   2/2/2018 N / A             N/A
                18-03240    Mark A. Dudesek                                                    13   2/5/2018 N / A             N/A
                18-03289    Stephanie Ubides                                                   13   2/6/2018 N / A             N/A
                18-03371    Deborah L. Acevedo                                                 13   2/7/2018 N / A             N/A
                18-03384    Carlos R Graham and Dorothy C Graham                               13   2/7/2018 N / A             N/A
                18-03438    David Rivera and Maribel Rivera                                    13   2/7/2018 N / A             N/A
